DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-21 are objected to because of the following informalities: Claim(s) 12-21 include parenthetical reference characters. Under MPEP § 608.01(m), the presence or absence of such reference characters does not affect the scope of a claim. Moreover, claims are read in light of the specification, which includes the reference characters in question. Therefore, the inclusion of reference characters in the claims is not warranted. Further, in as much as the inclusion of the reference characters tends to raise issues of clarity, it is suggested that the reference characters be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12, recites that two tanks are connected in parallel. However, the claim does not indicate that the tanks are in fluidic communication with each other. Further, the claim does not indicate if the two tanks are connected to anything. Additionally, with regard to the recitation “in which an internal pressure (PX) prevails.” It is not clear if the internal pressure is referring to only one of the two tanks or to both tanks collectively. Dependent claim(s) 13-21 inherit the same infirmity/infirmities and are rejected for the same reason(s) listed above.  
Claim 12, lines 11-12 includes a step of connecting at least one other tank that was previously disconnected. It is not understood what the “other tank” was disconnected from. Further, it is not understood what the “other tank” is to be connected to. Dependent claim(s) 13-21 inherit the same infirmity/infirmities and are rejected for the same reason(s) listed above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claim(s) 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of U.S. Patent Application Publication No. 2007/0051423 (Handa; the US version of EP 1760388A2 that was provided to the Office by Applicant in an IDS). 
Re. claim 12: AAPA discloses a method for operating a tank system for supplying a consumer unit ([0002], last sentence) the method comprising providing the tank system comprising at least two tanks which are connected in parallel ([0002], first sentence), which contain the gaseous substance ([0002], second sentence), and in which an internal pressure prevails, providing each tank with a respective safety valve ([0003], first sentence) that disconnects the tank if a throughflow amount of the gaseous substance through the safety valve exceeds a shut-off amount ([0004], first sentence).  
	AAPA does not specifically disclose that when an internal pressure in at least one tank is less than a first threshold value, then connecting at least one other tank that was previously disconnected. 
	Handa teaches when pressures on either side of the restriction point drops below a threshold level, then the station monitoring system detects that the refill flow rate is very low, and valves are switched so that there is gas flow to the vehicle from a next serial or parallel tank in the station bank ([0009]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Admitted Prior Art tank system disclosed by Applicant to include the tank operating system of Handa. One of ordinary skill in the art would have been motivated to make this modification because this would 

Re. claim 13: AAPA as modified by Handa discloses wherein when the internal pressure in at least one tank exceeds the first threshold value, at least one other tank  is disconnected (Handa [0017], first three sentences).  

Re. claim 14: AAPA as modified by Handa discloses wherein the shut-off amounts of the safety valves at a specified minimum pressure, which is lower than the first threshold value, are calculated such that the sum of the shut-off amounts of the safety valves of all the tanks for a minimum pressure (PM) is greater than the full load amount (Handa [0017], third sentence).  

Re. claim 15: AAPA as modified by Handa discloses wherein when the internal pressure in all the tanks exceeds the minimum pressure, at least as many tanks are connected, that the sum of the shut-off amounts of the safety valves of the tanks that are connected is greater than the full load amount (Handa [0017], third sentence).  

Re. claim 16: AAPA as modified by Handa discloses wherein the first threshold value is calculated such that the shut-off amount of the safety valve at the first threshold value is greater than the full load amount (Handa [0017], third sentence).  

Re. claim 17: AAPA as modified by Handa discloses wherein when the internal pressure in at least one tank exceeds the first threshold value, exactly one tank, the internal pressure of which exceeds the first threshold value, is connected (Handa [0017], third sentence).  

Re. claim 18: AAPA as modified by Handa discloses wherein the tank that is connected is disconnected when the internal pressure thereof is less than the first threshold value (Handa [0017], third sentence).  

Re. claim 19: AAPA as modified by Handa discloses, wherein when the internal pressure in all the tanks is less than the first threshold value and exceeds a second threshold value in at least two tanks, exactly two tanks, the internal pressure of which is less than the first threshold value and exceeds the second threshold value, are connected ([0023]).  

Re. claim 20: AAPA as modified by Handa discloses wherein the second threshold value is calculated such that the shut-off amount of the safety valves at the second threshold value is greater than half the full load amount ([0023]). 

Re. claim 21: AAPA as modified by Handa discloses wherein the tanks that are connected are disconnected if the internal pressure thereof is less than the second threshold value ([0023]).

Conclusion
The prior art made of record and not relied upon at this time is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 5,406,988 (Hopkins), which discloses sequential filling of parallel banks. 
2.) U.S. Patent No. 5,615,702 (Dawans et al.), which discloses thresholds, valves and a controller for a plurality of tanks. 
3.) U.S. Patent No. 5,884,675 (Krasnov), which discloses a method for filling tanks. 
4.) U.S. Patent No. 8,418,732 (Cohen), which discloses a method of filling containers. 
5.) U.S. Patent No. 8,443,820 (Ulrey et al.), which discloses methods of filling tanks. 
6.) U.S. Patent Application Publication No. 2006/0118175 (Mathison et al.), which discloses methods of filling tanks. 
7.) U.S. Patent Application Publication No. 2007/0079891 (Farese et al.), which discloses filling systems and methods. 
8.) U.S. Patent Application Publication No. 2008/0245437 (Shige), which discloses a fuel gas storing and supplying device.  
9.) U.S. Patent Application Publication No. 2009/0194190 (Casey et al.), which discloses a gas storage system. 
10.) U.S. Patent Application Publication No. 2010/0006596 (Kanie), which discloses a fuel supply system. 
11.) U.S. Patent Application Publication No. 2012/0318403 (Cohen et al.), which discloses a system for dispensing compressed gas. 

13.) U.S. Patent Application Publication No. 2016/0305611 (Handa), which discloses a filling system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753